

	

		II

		109th CONGRESS

		1st Session

		S. 689

		IN THE SENATE OF THE UNITED STATES

		

			April 4, 2005

			

				Mr. Domenici (for

			 himself, Mr. Bingaman, and

			 Mr. Hagel) introduced the following bill;

			 which was read twice and referred to the Committee on Environment and Public

			 Works

			

		

		A BILL

		To amend the Safe Drinking Water Act to establish a

		  program to provide assistance to small communities for use in carrying out

		  projects and activities necessary to achieve or maintain compliance with

		  drinking water standards.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Community Drinking Water Assistance

			 Act

				.

		

			2.

			Findings

			Congress finds that—

			

				(1)

				drinking water standards proposed and in effect as of the date of

			 enactment of this Act will place a large financial burden on many public water

			 systems, especially those public water systems in rural communities serving

			 small populations;

			

				(2)

				the limited scientific, technical, and professional resources

			 available in small communities complicate the implementation of regulatory

			 requirements;

			

				(3)

				small communities often cannot afford to meet water quality

			 standards because of the expenses associated with upgrading public water

			 systems and training personnel to operate and maintain the public water

			 systems;

			

				(4)

				small communities do not have a tax base for dealing with the

			 costs of upgrading their public water systems;

			

				(5)

				small communities face high per capita costs in improving

			 drinking water quality;

			

				(6)

				small communities would greatly benefit from a grant program

			 designed to provide funding for water quality projects;

			

				(7)

				as of the date of enactment of this Act, there is no Federal

			 program in effect that adequately meets the needs of small, primarily rural

			 communities with respect to public water systems; and

			

				(8)

				since new, more protective arsenic drinking water standards

			 proposed by the Clinton and Bush administrations, respectively, are expected to

			 be implemented in 2006, the grant program established by the amendment made by

			 this Act should be implemented in a manner that ensures that the implementation

			 of those new standards is not delayed.

			

			3.

			Assistance for small public water systems

			

				(a)

				Definition of Indian Tribe

				Section 1401(14) of the Safe Drinking Water Act (42 U.S.C.

			 300f(14)) is amended in the second sentence by striking

			 1452, and inserting 1452 and part G,.

			

				(b)

				Establishment of Program

				The Safe Drinking Water Act (42 U.S.C. 300f et seq.) is amended

			 by adding at the end the following:

				

					

						G

						Assistance for small public water systems

						

							1471.

							Definitions

							In this part:

							

								(1)

								Eligible activity

								

									(A)

									In general

									The term eligible activity means a project or

				activity concerning a small public water system that is carried out by an

				eligible entity to comply with drinking water standards.

								

									(B)

									Inclusions

									The term eligible activity includes—

									

										(i)

										obtaining technical assistance; and

									

										(ii)

										training and certifying operators of small public water

				systems.

									

									(C)

									Exclusion

									The term eligible activity does not include any

				project or activity to increase the population served by a small public water

				system, except to the extent that the Administrator determines such a project

				or activity to be necessary to—

									

										(i)

										achieve compliance with a national primary drinking water

				regulation; and

									

										(ii)

										provide a water supply to a population that, as of the date of

				enactment of this part, is not served by a safe public water system.

									

								(2)

								Eligible entity

								The term eligible entity means a small public

				water system that—

								

									(A)

									is located in a State or an area governed by an Indian Tribe;

				and

								

									(B)

									(i)

										if located in a State, serves a community that, under

				affordability criteria established by the State under section 1452(d)(3), is

				determined by the State to be—

										

											(I)

											a disadvantaged community; or

										

											(II)

											a community that may become a disadvantaged community as a

				result of carrying out an eligible activity; or

										

										(ii)

										if located in an area governed by an Indian Tribe, serves a

				community that is determined by the Administrator, under affordability criteria

				published by the Administrator under section 1452(d)(3) and in consultation

				with the Secretary, to be—

										

											(I)

											a disadvantaged community; or

										

											(II)

											a community that the Administrator expects to become a

				disadvantaged community as a result of carrying out an eligible

				activity.

										

								(3)

								Program

								The term Program means the small public water

				assistance program established under section 1472(a).

							

								(4)

								Secretary

								The term Secretary means the Secretary of Health

				and Human Services, acting through the Director of the Indian Health

				Service.

							

								(5)

								Small public water system

								The term small public water system means a public

				water system (including a community water system and a noncommunity water

				system) that serves—

								

									(A)

									a community with a population of not more than 200,000

				individuals; or

								

									(B)

									a public water system located in—

									

										(i)

										Bernalillo or Sandoval County, New Mexico;

									

										(ii)

										Scottsdale, Arizona;

									

										(iii)

										Mesquite or Washoe County, Nevada; or

									

										(iv)

										El Paso County, Texas.

									

							1472.

							Small public water system assistance Program

							

								(a)

								Establishment

								

									(1)

									In general

									Not later than 1 year after the date of enactment of this part,

				the Administrator shall establish a program to provide grants to eligible

				entities for use in carrying out projects and activities to comply with

				drinking water standards.

								

									(2)

									Priority

									Subject to paragraph (3), the Administrator shall award grants

				under the Program to eligible entities based on—

									

										(A)

										first, the financial need of the community for the grant

				assistance, as determined by the Administrator; and

									

										(B)

										second, with respect to the community in which the eligible

				entity is located, the per capita cost of complying with drinking water

				standards, as determined by the Administrator.

									

									(3)

									Small communities

									In making grants under this section, the Administrator shall

				ensure that not less than 20 percent of grant funds provided for each fiscal

				year are used to carry out eligible activities in communities with a population

				of less than 50,000 individuals.

								

								(b)

								Application process

								

									(1)

									In general

									An eligible entity that seeks to receive a grant under the

				Program shall submit to the Administrator, on such form as the Administrator

				shall prescribe (not to exceed 3 pages in length), an application to receive

				the grant.

								

									(2)

									Components

									The application shall include—

									

										(A)

										a description of the eligible activities for which the grant is

				needed;

									

										(B)

										a description of the efforts made by the eligible entity, as of

				the date of submission of the application, to comply with drinking water

				standards; and

									

										(C)

										any other information required to be included by the

				Administrator.

									

									(3)

									Review and approval of applications

									

										(A)

										In general

										On receipt of an application under paragraph (1), the

				Administrator shall forward the application to the Council.

									

										(B)

										Approval or disapproval

										Not later than 90 days after receiving the recommendations of

				the Council under subsection (e) concerning an application, after taking into

				consideration the recommendations, the Administrator shall—

										

											(i)

											approve the application and award a grant to the applicant;

				or

										

											(ii)

											disapprove the application.

										

										(C)

										Resubmission

										If the Administrator disapproves an application under

				subparagraph (B)(ii), the Administrator shall—

										

											(i)

											inform the applicant in writing of the disapproval (including

				the reasons for the disapproval); and

										

											(ii)

											provide to the applicant a deadline by which the applicant may

				revise and resubmit the application.

										

								(c)

								Cost sharing

								

									(1)

									In general

									Except as provided in paragraph (2), the Federal share of the

				cost of carrying out an eligible activity using funds from a grant provided

				under the Program shall not exceed 90 percent.

								

									(2)

									Waiver

									The Administrator may waive the requirement to pay the

				non-Federal share of the cost of carrying out an eligible activity using funds

				from a grant provided under the Program if the Administrator determines that an

				eligible entity is unable to pay, or would experience significant financial

				hardship if required to pay, the non-Federal share.

								

								(d)

								Enforcement and implementation of standards

								

									(1)

									In general

									Subject to paragraph (2), the Administrator shall not enforce

				any standard for drinking water under this Act (including a regulation

				promulgated under this Act) against an eligible entity during the period

				beginning on the date on which the eligible entity submits an application for a

				grant under the Program and ending, as applicable, on—

									

										(A)

										the deadline specified in subsection (b)(3)(C)(ii), if the

				application is disapproved and not resubmitted; or

									

										(B)

										the date that is 3 years after the date on which the eligible

				entity receives a grant under this part, if the application is approved.

									

									(2)

									Arsenic standards

									No standard for arsenic in drinking water promulgated under

				this Act (including a standard in any regulation promulgated before the date of

				enactment of this part) shall be implemented or enforced by the Administrator

				in any State until the earlier of January 1, 2006 or such date as the

				Administrator certifies to Congress that—

									

										(A)

										the Program has been implemented in the State; and

									

										(B)

										the State has made substantial progress, as determined by the

				Administrator in consultation with the Governor of the State, in complying with

				drinking water standards under this Act.

									

								(e)

								Role of Council

								The Council shall—

								

									(1)

									review applications for grants from eligible entities received

				by the Administrator under subsection (b);

								

									(2)

									for each application, recommend to the Administrator whether

				the application should be approved or disapproved; and

								

									(3)

									take into consideration priority lists developed by States for

				the use of drinking water treatment revolving loan funds under section

				1452.

								

							1473.

							Authorization of appropriations

							There is authorized to be

				appropriated to carry out this part $1,900,000,000 for each of fiscal years

				2006 through 2011.

						.

			

